[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                        MEMORANDUM OF DECISION ON  OBJECTION TO FACT FINDERS REPORT
The plaintiff is a supplier of greeting cards to retail stores. The defendant is a retailer. The defendant obtained merchandise on credit from the plaintiff for sale to the public. A dispute arose over payment for the merchandise. The plaintiff filed suit in the Superior Court and the matter was referred for trial to a fact finder, pursuant to Conn. Gen. Stat. §52-549n et seq.
The fact finder filed a report on March 5, 1999, recommending judgment for the plaintiff in the sum of $16,867.96 plus costs. Thereafter on March 19, the defendant filed a Motion to Correct and a Request for Finding of Subordinate Facts. The plaintiff, in response, filed Objections to these two documents, noting that only in matters involving a trial to a court-appointed committee under Conn. P. B. § 19-9 and 19-12 are such motions proper. The proper method to attack a finding of facts is the filing of an Objection to Acceptance of Finding of Facts pursuant to P. B. § 23-57.
The defendants filings, though incorrect as to form, were CT Page 5161 nonetheless filed within the time provided in the statutes and the practice book for filing objections to findings of fact. Moreover the defendants papers set forth the grounds on which he challenges the finding in enough detail for the court to understand and rule upon it.
The defendant essentially challenges that part of the finding of facts in which the fact finder gave more credence to the evidence of the plaintiff than to that of the defendant. Such a determination is squarely within the province of a fact finder. Given the facts found, the fact finders recommendation of judgment for the plaintiff is correct on the law.
Treating the defendants Motion to Correct and Request for Finding of Subordinate Facts as Objections to Acceptance of Finding of Facts, the court overrules the Objections and orders that Judgment enter in accordance with the recommendation of the fact finder.
Patty Jenkins Pittman, Judge